Citation Nr: 1613754	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-36 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from March 1959 to June 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Nashville, Tennessee.

In August 2014, the Veteran withdrew his request for a Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's skin cancer is secondary to in-service radiation exposure.

2.  The evidence is in equipoise as to whether the Veteran's in-service tinnitus was the initial manifestation of a chronic disease that he still has.

3.  The preponderance of competent and credible evidence shows that bilateral hearing loss for VA purposes was not demonstrated in service, that bilateral hearing loss was not compensably manifested within a year of separation from active service, and that there is no nexus between the current bilateral hearing loss for VA purposes and service, to include in-service noise exposure.






CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, skin cancer as secondary to ionizing radiation exposure was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2015).

2.  Resolving doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2015).

3.  A bilateral hearing loss was not incurred in or aggravated by service, and bilateral hearing loss may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As to the claims of entitlement to service connection for skin cancer and tinnitus, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below as to these two issues, a detailed explanation of how VA complied with the VCAA is unnecessary.

As to the claim of entitlement to service connection for bilateral hearing loss, the requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA notified the Veteran in October 2011 and June 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In an October 2011 letter, VA notified the Veteran of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a December 2013 statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The RO obtained the service treatment records.  The RO afforded the Veteran a VA examination in March 2012.  The Board finds that the March 2012 VA examination is adequate to satisfy VA's duty to assist in that it was based on a thorough review of the record and is supported by rationale.  

Entitlement to service connection for skin cancer, to include as secondary to exposure to ionizing radiation

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways, which have been outlined by the United States Court of Appeals for Veterans Claims (the Court).  See Davis v Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the disease at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1,039, 1,043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) do not include skin cancer.  The provisions of 38 C.F.R. § 3.309(d) define a radiation-exposed veteran and do not include service as an X-ray technician.  

Service connection may also be considered based on exposure to ionizing radiation under the provisions of 38 C.F.R. § 3.311.  To consider service connection under 38 C.F.R. § 3.311, the evidence must show the following: (1) a veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations.  38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes.  Medical opinions are ultimately the criteria upon which service connection rests under this regulation.   Under 38 C.F.R. § 3.311, a "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include skin cancer.  38 C.F.R. § 3.311(b)(2).  Skin cancer must become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Analysis

The Veteran has had skin cancer, both basal cell carcinoma and squamous cell carcinoma.  The skin cancer was first diagnosed in 2003, more than five years after active service.  A review of the service treatment records, to include the separation examination, along with VA and private treatment records does not show any competent evidence of skin cancer within a year of the Veteran's separation from active duty.  A November 2011 letter from the Air Force Medical Support Agency notes that the Veteran had a history of exposure to ionizing radiation.

The Veteran alleges that he has had skin cancer due to his service as an X-ray technician.  He did not, however, participate in a radiation-risk activity during service as defined in 38 C.F.R. § 3.309(d).  Nevertheless, as noted above, under the provisions of 38 C.F.R. § 3.311, a veteran who was exposed to ionizing radiation during active duty service and who develops a radiogenic disease, such as skin cancer five or more years after radiation exposure, can establish service connection if the medical evidence of record shows an etiological relationship between such exposure and the radiogenic disease.  Similarly, a veteran can establish service connection if the medical evidence of record otherwise shows an etiological relationship between radiation exposure and skin cancer.  Combee, 34 F.3d at 1,043-44.  

There is conflicting medical evidence on whether the skin cancer is due to in-service ionizing radiation.  

In a June 2011 statement, a private doctor opined that the multiple skin malignancies were related to service because the Veteran was an X-ray technician with chronic exposure to scattered X-rays, a known carcinogen associated with skin cancer.  In support of this medical opinion, in June 2012, the doctor submitted medical treatise information.  Dermatology notes that X-ray technician is a high-risk occupation for skin cancer.  The doctor highlighted information from cancer.org.  The doctor noted that the skin cancer is strongly related to radiation exposure and that the type of cancer linked to radiation is affected by the part of the body that is exposed.

In December 2011, the VA Co-Director of Environmental Health Program, on behalf of the Under Secretary for Health, noted that the November 2011 letter from the Air Force Medical Support Agency states that the Veteran's total effective dose equivalent to be 1.628 rem during the period from 1962 to 1979.  The co-director added that an Air Force Form 1527 indicates a total dose of 4.105 rem from 1962 to 1972.  The co-director indicated that based on the position statement of the Health Physics Society, Radiation Risk in Perspective, the Veteran's radiation dose does not exceed 5 rem in one year or 10 rem in a lifetime.  Based on that radiation dose from the Health Physics Society, the co-director opined that it is unlikely that his skin cancer can be attributed to radiation exposure while in service.  

In December 2011, the VA Director of Compensation and Pension, on behalf of the Under Secretary for Benefits, opined, based on the medical opinion of the VA Co-Director of Environmental Health Program and the evidence in its entirety, that there was no reasonable possibility that the Veteran's skin cancer resulted from in-service radiation exposure.  The opinion also referenced that the Veteran had a family history of skin cancer and a personal history of smoking until 1977.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not be discounted solely because the doctor did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran's private doctor did not provide a radiation dose or discuss the ones from the service department or the VA Co-Director of Environmental Health Program.  The VA Co-Director of Environmental Health Program and the VA Director of Compensation and Pension, however, did not address the specific contentions of the Veteran and his treating physician: (1) the radiation dose badges provided inaccurate measurements of radiation exposure because the badges were worn under protective lead aprons, which did not cover areas in which he has had skin cancer; and (2) the type of cancer linked to radiation is affected by the part of the body that is exposed.  

In light of the conflicting medical evidence, the Board finds that the evidence is in equipoise as to whether the Veteran's skin cancer is secondary to in-service radiation exposure.  Therefore, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.  

Entitlement to service connection for tinnitus

Governing law and regulations

Where chronicity of certain diseases is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. §§ 3.303(b), 3.309(a).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Analysis

The March 2012 VA examination report shows a diagnosis of tinnitus.  

The Veteran's service treatment records show complaints of tinnitus.  In July 1966, he was hospitalized for acute labyrinthitis.  In December 1970, the Veteran reported that since his hospitalization for labyrinthitis, he has had intermittent periods of dizziness with occasional tinnitus.  At a July 1978 separation examination, it was noted that the Veteran has had occasional episodes of vertigo following acute labyrinthitis in 1966.  

The question is whether tinnitus noted in the service treatment records is a chronic disease that the Veteran still has.  The VA examiner opined that tinnitus is not related to in-service noise exposure.  That examiner, however, did not address the in-service complaints of tinnitus.  Although the Veteran told the examiner that he could not recall the circumstances and date of onset of tinnitus, he reported that he has had periodic vertigo since the labyrinthitis diagnosed in 1966.  Given that the Veteran reported in December 1970 episodes of occasional tinnitus over a four-year period and given that there is a current diagnosis of tinnitus, the Board finds that the evidence is in equipoise as to whether the Veteran's in-service tinnitus was the initial manifestation of a chronic disease that he still has.  Thus, service connection is warranted.





	(CONTINUED ON NEXT PAGE)
Entitlement to service connection for bilateral hearing loss

Governing law and regulations

Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112.  
 
Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The March 2012 VA audiological examination report shows that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the question is whether his current hearing loss is related to active service.  See 38 C.F.R. § 3.303.

The Veteran claims that his in-service noise exposure was from being around aircraft.  Although his DD Form 214s show that he served as a radiology technician and supervisor, he did nonetheless serve in the Air Force.  As being exposed to noise from aircraft appears consistent with the circumstances of his service, the Board will concede that the Veteran had in-service noise exposure. 

The Board has reviewed all service treatment records and the VA audiological examination report and its addendum.  The preponderance of competent and credible evidence shows that bilateral hearing loss for VA purposes was not demonstrated in service, that bilateral hearing loss was not compensably manifested within a year of separation from active service, and that there is no nexus between the current bilateral hearing loss for VA purposes and service, to include in-service noise exposure.

The Veteran's service treatment records show no hearing loss in service.  There were no in-service complaints reported to any medical personnel pertaining to difficulty hearing.  While the Veteran argues that the November 1978 separation examination shows a hearing loss, the puretone thresholds were all 20 decibels or below during that examination.  Simply put, the Veteran is not shown to have a hearing loss disability for VA purposes in either ear during service.  See 38 C.F.R. § 3.385.  Hearing loss disability for VA purposes was first medically indicated in 2012.

The March 2012 VA examiner opined that it is not at least as likely as not that the hearing loss was caused by or a result of an event in military service, to include military noise exposure.  The examiner's basis was that audiograms performed in March 1959, December 1970, September 1975, and November 1978 show normal hearing from 250 to 6000 Hertz.  The examiner also noted that the Veteran served in a low-risk military occupational specialty regarding noise exposure and that he exited service with normal hearing.

The Board has considered the Veteran's assertion in his May 2012 notice of disagreement that his bilateral hearing loss began in 1978 when he underwent his separation examination.  The Veteran is competent to report this history of symptoms, and the Board finds him credible.  However, even where a veteran asserts continuity of symptomatology since service, he is not necessarily competent to establish a nexus between the continuous symptomatology and the current claimed condition.  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In other words, even accepting that the Veteran now sincerely believes that he has experienced hearing problems since service, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current hearing loss as demonstrated on audiometric testing and his military service.  As noted, this examiner took into account the full record, including the Veteran's assertion and the results of objective hearing tests during service.  For these reasons, the Board finds that this opinion ultimately outweighs the Veteran's lay reports of continuity of symptomatology since service.

The Veteran claims that his hearing loss is related to active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between his hearing loss and his military service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the most probative evidence weighs against finding that his current hearing loss disability is related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.









	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for skin cancer as secondary to exposure to ionizing radiation is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


